DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Amendment dated 07/16/2021 has been acknowledged. Claims 1, 3-6, 12 & 15 are currently amended. Claims 5-8, 13-14 were previously withdrawn. No new claims are added. Claims 1-15 remain pending in application.
Response to Arguments
Applicant’s arguments filed 07/16/2021 has been acknowledged but are moot since a new ground of rejection is made in view of new primary reference Ting et al (US 9,859,459 B2) and since Lai and Huang references are no longer used in current rejection. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-4,9-12 & 15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Both Claim 1 & 15 recites “a non-circuit substrate”. The term “non-circuit” is broad and can be also applied to any “circuit substrate” which is not part of an active circuit. It is not clear if it is intended to mean a career substrate which may include a flexible substrate, a glass substrate, a sapphire substrate or other substrates without wiring as described in para [0036] of the specifications. For examination purpose, examiner is interpreting “non-circuit substrate” as “career substrate” according to specification. 
Claims 2-4, 9-12 objected to being dependent on claim 1. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 9-11 & 15 are rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 9,859,459 B2) in view of Tischler (US 2014/0203308 A1).

Regarding claim 1, Ting discloses, 

    PNG
    media_image1.png
    428
    772
    media_image1.png
    Greyscale

A semiconductor structure (Fig. 9 above), comprising: 
a non-circuit substrate (carrier board 162, col. 5 line 49); 
a plurality of ……..semiconductor devices (Light emitting element 122, Col.3, lines 20-25) disposed on the non-circuit substrate; 
and a fixing structure (including 124, 126, 140 attached to semiconductor device 122) disposed between the non-circuit substrate (162) and the micro semiconductor devices (122), the fixing structure comprising: 
a plurality of conductive layers (first and second electrodes 124, 126) disposed on lower surfaces of the micro semiconductor devices, 
each of the conductive layers (124, 126) being apart from the non-circuit substrate (162), wherein an air gap (as marked) exists between the conductive layers (124, 126) and the non-circuit substrate (162);
non- circuit substrate, 
Wherein a material of each of the conductive layers (124, 126) is different from a material of each of the supporting layers (140) (see col. 3, lines 53-56).
However Ting discloses that each of the semiconductor devices 122 has LED structure/unit (col. 1, lines 23-25), but silent as to the size of the semiconductor device/LED structure. However, micro-sized LED is well known in art.
Tischler teaches common usage of micro-size LEDs (paragraph [0011] and [0012]).
Therefore, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention to use micro LED in the device of Ting et al. as it is well known as taught by Tischler.

Regarding claim 2, Ting & Tischler disclose the semiconductor structure of claim 1 and further disclose, wherein each of the supporting layers (140) is in direct contact with at least one of a side surface or a lower surface of a conductive layer (124, 126, see Fig. 9 above)  to which the supporting layer is connected. 

Regarding claim 9, Ting & Tischler disclose the semiconductor structure of claim 1 and further discloses, wherein the Young's modulus of each of the conductive layers is greater than the Young's modulus of each of the supporting layers (see Ting, Col. 3, line 52-60 which describes,  when the material of the patterned metal layer 140 is different to the material of the first electrode 124 and the second electrode 126 , the material of 140 may be TI (titanium)and the material of 124 and  126 may be Pt (platinum). Young modulus of platinum (i.e. Ting’s conductive layers 124, 126) is 168 Gpa which is Odawara et al. (US 2016/0187050 A1), para [0080]). 

Regarding claim 10, Ting & Tischler disclose the semiconductor structure of claim 1 and further disclose, wherein lower surfaces of the micro semiconductor devices (122), upper surfaces of the supporting layers (140)  and upper surfaces of the conductive layers (124, 126) are coplanar (as seen in annotated Fig. 9 above). 

Regarding claim 11, Ting & Tischler disclose the semiconductor structure of claim 1 and further disclose, wherein the supporting layers are separated from each other (as seen in Fig. 9 above 140 are separated from each other). 


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ting et al. (US 9,859,459 B2) in view of Wu et al. (US 2018/0277591 A1).

Regarding claim 15, Ting discloses,


    PNG
    media_image1.png
    428
    772
    media_image1.png
    Greyscale

A semiconductor structure (Fig. 9 as annotated above), comprising: 
a non-circuit substrate (carrier board 162); 
………and a fixing structure (124, 126, 140 attached to semiconductor device 122) …….., the fixing structure comprising: 
a plurality of conductive layers (first and second electrodes 124, 126) …….,
 each of the conductive layers being apart from the non-circuit substrate (as seen), wherein an air gap (as marked) exists between the conductive layers (124, 126) and the non-circuit substrate (162); 
and BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/585,794Docket No.: 0941-4105PUS1 Reply dated July 16, 2021Page 6 of 12Reply to Office Action of April 28, 2021a plurality of supporting layers (metal layer 140, supports semiconductor device 122) connected to the conductive layers and the non- circuit substrate (as seen), 
wherein a material of each of the conductive layers (124, 126) is different from a material of each of the supporting layers (140) (see col. 3, lines 53-56).
Ting fails to explicitly disclose, an epitaxial structure disposed on the non-circuit substrate (162) and the fixing structure (124,126 & 140) disposed between the non-circuit substrate (162) and the epitaxial structure and the  plurality of conductive layers (124, 126) disposed on a lower surface of the epitaxial structure
But Wu discloses, 

    PNG
    media_image2.png
    536
    740
    media_image2.png
    Greyscale

Micro-light emitting device 100 wherein an epitaxial structure (epitaxial stack layer 110 including 112, 114 & 116, para [0038]) disposed on the substrate (210) and 4a fixing structure (220) disposed between the substrate (210) and the epitaxial structure (110)
The micro-light emitting diode provide a simpler manufacturing process, a favorable cooling effect and a favorable electrical characteristics (para [0004]).
Thus, it would have been obvious to one in ordinary skill in art before the effective filing date of the claimed invention, to further modify Ting such that Ting’s light emitting stack  formed on an epitaxial structure such that the epitaxial structure is disposed on the substrate 162 and the fixing structure  disposed between the substrate 162  and the epitaxial structure and the conductive layers (124, 126) disposed on a lower surface of the epitaxial structure, according to disclosing of Wu above, in order to get the advantage of simpler manufacturing process, favorable cooling effect and a favorable electrical characteristics, as taught by Wu above.


Allowable Subject Matter

Claims 3-4 & 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

With respect to claims 3-4 & 12, the prior art of record does not appear to disclose, suggest, or provide motivation for combination to following limitation:

Wherein an area of an orthogonal projection of each of the micro semiconductor devices on the non-circuit substrate is smaller than an area of an orthogonal projection of the conductive layer on the non- circuit substrate (Claim 3) 
wherein a ratio of the area of the orthogonal projection of each of the micro semiconductor devices on the non-circuit substrate to the area of the orthogonal projection of the conductive layer on the non- circuit substrate is greater than or equal to 0.5, and less than 1 (Claim 4)
wherein the supporting layers form a net structure, and the net structure comprises: a plurality of first sub-supports, wherein an orthogonal projection of each of the first sub- supports on the non-circuit substrate extends in a first direction; and a plurality of second sub-supports, wherein an non-circuit substrate extends in a second direction that is different from the first direction (Claim 12).


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. (FP 7.40)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHATIB RAHMAN whose telephone number is (571)270-0494.  The examiner can normally be reached on MON-FRI: 8AM-5PM (Arizona Time Zone).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, SUE PURVIS can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/K.A.R/Examiner, Art Unit 2813                                                                                                                                                                                                        
/SHAHED AHMED/Primary Examiner, Art Unit 2813